DETAILED ACTION
This action is in response to the applicant’s amendment filed on 26 April 2021. 
Claims 1-18 are pending and examined.  Claim 1 is currently amended.  Claims 2-18 are new.
Response to Arguments
Claim objection of claim 1 is withdrawn due to Applicant’s argument and amendment 
Rejection of claim 1 under statutory type double patenting is withdrawn due to Applicant’s argument and amendment.  However, Applicant’s amendment of claim 1 and addition of new claims 2-15 has necessitated new ground(s) of nonstatutory double patenting rejection presented in this Office action.
The Applicant’s amendment of claim 1 and addition of new claims 2-18  necessitates new ground(s) of rejection presented in this Office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claims 1-18 are rejected on the ground of nonstatutory double patenting over claim 1 of U.S. Patent No. 10336148 (B2) since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patents and is covered by the patent since the patent and the application are claiming common subject matter and is obvious to the ordinary skill of the art as of the effective filing date of the respective patent to include non-transitory computer readable storage medium having stored thereon, computer-executable instructions that, when executed by a computer, cause the computer to perform a method for controlling vehicle motion of a vehicle, said method comprising: accessing a set of control signals, wherein at least a first control signal of said set of control signals comprises a set of values associated with at least one user-induced input, wherein at least one vehicle suspension damper is coupled to a frame of said vehicle; accessing a set of release thresholds associated with a brake position and a brake velocity of said at least one user-induced input; comparing said set of values associated with said at least one user-induced input with a predetermined user-induced input threshold value, to achieve a user-induced input threshold value approach status; monitoring a state of at least one valve within said at 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Election/Restrictions – Markush Claims
MPEP 803.02   ELECTION OF SPECIES REQUIREMENTS – MARKUSH CLAIMS [R-5] states that “This subsection deals with Markush-type generic claims which recite a plurality of alternatively usable substances or members. In most cases, a recitation by enumeration is used because there is no appropriate or true generic language. A Markush-type claim may include independent and distinct inventions. This is true where two or more of the members are so unrelated and diverse that a prior art reference anticipating the claim with respect to one of the members would not render the claim obvious under 35 U.S.C. 103  with respect to the other member(s). In applications containing a Markush-type claim that encompasses at least two independent or distinct inventions, the examiner may require a provisional election of a single species prior to examination on the merits. An examiner should set forth a requirement for election of a single disclosed species in a Markush-type claim”.
This application contains claims directed to the following patentably distinct sub-species among three respective species:
Species (Claims 4, 10, and 16): the five sub-species (acceleration, tilt, pitch, roll and velocity) of Embodiments as shown in Figs. 1, 4C&D, 8, 11A&B, 12A&B, 13A&B, classified in CPC B60G2400/104 B60G2400/202 B60G2400/204; 
Species (Claims 5, 11, and 17): the three sub-species (turning a steering wheel, pressing a brake pedal, and pressing a throttle pedal) of Embodiments as shown 
Species (Claims 6, 12, and 18): the six sub-species (a velocity value of said turning of said steering wheel, an on/off status of a brake couple to said brake pedal, a velocity associated with said pressing of said brake pedal, a velocity associated with said pressing of said throttle pedal, a difference in a positions of said throttle pedal before and after being pressed, and an absolute position of a throttle coupled with said throttle pedal) of Embodiment as shown in Figs. 1, 4C&D, 8, 11A&B, 12A&B, 13A&B, classified in CPC B60G2400/208 B60G2400/34 B60G2400/33; and
The sub-species are independent or distinct because they are different embodiments as explicitly described in applicant’s specification Figs Figs. 1, 4C&D, 8, 11A&B, 12A&B, 13A&B.  In addition, these sub-species are not obvious variants of each other based on the current record.  The characteristics of sub-species among respective species are mutually exclusive in that the sub-species characterizes distinct operations in vehicle dynamics parameters, steering, braking and throttling.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed sub-species, or a single grouping of patentably indistinct aub-species in each of the respective species identified  above, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a sub-species or a grouping of patentably indistinct sub-species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected sub-species or grouping of patentably indistinct sub-species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected sub-species or grouping of patentably indistinct sub-species.
Should applicant traverse on the ground that the sub-species, or groupings of patentably indistinct sub-species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the sub-species unpatentable over the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional aub-species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. §112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim limitations “accessing a set of control signals, wherein at least a first control signal of said set of control signals comprises at least one value associated with wherein at least one vehicle suspension damper is coupled to a frame of said vehicle;” as recited in claims 1, 7 and 13 are indefinite because it is not clear what “wherein” is referred to.  Is “wherein” referred to the at least one user-induced input or at least a first control signal or a vehicle?  Appropriate correction is required.
Claims 2-6, 8-12, and 14-18 are rejected based on their dependency on base claims 1, 7 and 13.
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under AIA  35 U.S.C. §102(a)(1) as being anticipated by Wolf et al., US 5485417 (A). 
As to claim 1, Wolf teaches a non-transitory computer readable storage medium having stored thereon, computer-executable instructions that, when executed by a computer, cause the computer to perform a method for controlling vehicle motion of a 
accessing a set of control signals, wherein at least a first control signal of said set of control signals comprises at least one value associated with at least one user-induced input, wherein at least one vehicle suspension damper is coupled to a frame of said vehicle (at least Fig. 8; “The tabulator also supplies the threshold value t.sub.i to the threshold value comparator 30. The threshold value comparator 30 checks whether the instantaneous value b.sub.i of the damping defining quantity is smaller than or equal to the threshold value t.sub.i or whether it is higher than the threshold value t.sub.i, and conveys a signal corresponding to the result of examination to an additional input device 36. This additional input device 36 transmits values of the parameters v and w corresponding to the conditions (Ia) and the type of running which can be established by the driver, via an additional input 38 to the computer system R.sub.i.”, C9L37-52);
accessing a set of at least one release threshold associated with said at least one user-induced input (Figs. 1 and 8; a set of damping switch values for different damping stages according to at least the additional input from the driver, C9L42-C10L3);
comparing said at least one value associated with said at least one user-induced input with a predetermined user-induced input threshold value, to achieve a user-induced input threshold value approach status (Figs. 1 and 8; “According to FIG. 1, the total damping requirement value n is conveyed to a first comparator input 42 of a comparator arrangement 44 which compares it with damping stage switch values l.sub.j supplied to a second comparator input 46 by the tabulator. In the case of three different 
monitoring a state of at least one valve within said at least one vehicle suspension damper, wherein said state controls a damping force within said at least one vehicle suspension damper (Figs. 1 and 8; monitor electromagnetic valves within a vehicle suspension damper to regulate damping force during damping stage, C10L4-C10L29).
based on said user-induced input threshold value approach status and said at least one release threshold, determining a control mode for said at least one vehicle suspension damper (Figs. 1, 8 and 9; type of running determined by the driver is compared against damping requirement defining quantity threshold values to decide a vehicle control mode, C10L4-C11L37); and
according to said control mode and based on said monitoring, regulating said damping force within said at least one vehicle suspension damper by actuating said at least one valve to adjust to a desired state, such that a tilt of said frame is reduced (Figs. 1 and 13a-c and related text; “This immediate switch to the hard damping characteristic when the switch-up threshold value H.sub.x is exceeded results in greater safety of travel as a harder damping characteristic allows less rocking and pitching movements of the vehicle body than a softer damping characteristic”, C16L2-7)
As to claim 2, Wolf teaches the non-transitory computer readable storage wherein said computer-executable instructions further cause said computer performing 
As to claim 3, Wolf teaches the non-transitory computer readable storage wherein said computer-executable instructions further cause said computer performing said method for controlling vehicle motion of a vehicle to enable a rider to manually select said control mode (Fig. 8; C3L38-46, C9L50-52), and wherein said damping force within said at least one vehicle suspension damper is automatically regulated to provide said control mode manually selected by said rider (C3L47-C4L15).
As to claim 4, Wolf teaches the non-transitory computer readable storage wherein said at least a first control signal of said set of control signals is selected from the group consisting of: acceleration, tilt, pitch, roll, and velocity (Fig. 1 and related text).
As to claim 5, Wolf teaches the non-transitory computer readable storage wherein said at least one user-induced input is selected from the group consisting of: turning a steering wheel, pressing a brake pedal, and pressing a throttle pedal (Figs. 2-4 and related text).
As to claim 6, Wolf teaches the non-transitory computer readable storage wherein said at least one value associated with said at least one user-induced input is selected from group consisting of: a velocity value of said turning of said steering wheel, an on/off status of a brake couple to said brake pedal, a velocity associated with said pressing of said brake pedal, a velocity associated with said pressing of said throttle pedal, a difference in a positions of said throttle pedal before and after being pressed, and an absolute position of a throttle coupled with said throttle pedal (Figs. 2-4, 8 and related text; “The tabulator also supplies the threshold value t.sub.i to the threshold 
As to claims 7, 8, 9, 10, 11, and 12, they are method claims that recite substantially the same limitations as the corresponding method claims 1, 2, 3, 4, 5, and 6.   As such, claims 7, 8, 9, 10, 11, and 12 are rejected for substantially the same reasons given for the corresponding claims 1, 2, 3, 4, 5, and 6 and are incorporated herein. 
As to claims 13, 14, 15, 16, 17, and 18, they are method claims that recite substantially the same limitations as the corresponding method claims 1, 2, 3, 4, 5, and 6.   As such, claims 13, 14, 15, 16, 17, and 18 are rejected for substantially the same reasons given for the corresponding claims 1, 2, 3, 4, 5, and 6 and are incorporated herein. 
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Examiner’s Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, the applicant is requested to indicate support for amended claim language and newly added claim language by specifically pointing to page(s) and line number(s) in the 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/YUEN WONG/Primary Examiner, Art Unit 3667